EXHIBIT 10.3
1988 RETIREMENT PROGRAM FOR DIRECTORS
JUNIATA VALLEY BANK RETIREMENT PROGRAM FOR DIRECTORS
     Juniata Valley Bank, a Pennsylvania chartered bank, hereby adopts the
following Retirement Program for the members of its Board of Directors,
effective January 1, 1988.
PURPOSE
     The purpose of the Plan is to secure for the Bank the benefits of the
continued service of certain of the Bank’s directors and to recognize the many
years of their past service by making supplemental retirement arrangements for
their benefit as herein provided.
ARTICLE 1
DEFINITIONS
     The following terms when used in the Plan shall have the following
designated meanings unless a different meaning is clearly required by the
context:
1.1 “Accrued Retirement Benefit” means, as of any date before a Director’s
Normal Retirement Age, that cumulative portion of a Director’s Retirement
Benefit which he has earned in accordance with the schedule attached to his
Signature Page. In order to accrue an additional benefit for any calendar year;
the Director must serve on the Board for the entire calendar year.
1.2 “Actuarial Equivalent” means a benefit of equal value to a Director’s
Accrued Retirement Benefit or Retirement Benefit when computed using an annual
interest rate of 6%.
1.3 “Bank” means Juniata Valley Bank, a Pennsylvania chartered Bank.
1.4 “Board” means the board of directors of the Bank.
1.5 “Director” means each member of the Board who is eligible to participate in
the Plan and has signed a Signature Page. A member of the Board shall be
eligible to participate in the Plan on January 1 following his completion of six
months of service, except that all members of the Board on January 1, 1988 shall
be eligible to participate in the Plan as of that date.
1.6 “Normal Retirement Age” means the later of the date on which the Director
attains age 65 or completes 10 years of Credited Service.
1.7 “Normal Retirement Date” means the first day of the next calendar month
after a Director reaches his Normal Retirement Age.
1.8 “Plan” means the Juniata Valley Bank Retirement Program for Directors set
forth herein, as the same may be amended from time to time.
1.9 “Retirement Benefit” means for each Director, the annual retirement benefit
which is set forth on the schedule attached to his Signature Page and Payable
pursuant to Article II hereof.
1.10 “Signature Page” means that document, with attached schedules, by which the
Directors agrees to participate in the Plan and be bound by the terms thereof,
and in which the specific amount of each benefit provided by the Plan is set
forth. Together the Signature Page and this Plan Document shall set forth all of
the terms of the Plan as to each Director.
1.11 “Years of Credited Service” means a Year of Service with respect to
calendar years after 1987 and each 5 years of Service with respect to calendar
years prior to 1988.
1.12 “Years of Service” means a calendar year during which the Director has
served on the Board for a period of at least six months.
ARTICLE II
RETIREMENT PENSION
     In the event of the retirement of a Director, on or after attaining his
Normal Retirement Age, he shall be entitled to a retirement pension in an amount
equal to his Retirement Benefit. Payment of the retirement pension shall
commence on the Director’s Normal Retirement Date, and shall be payable monthly
for one hundred twenty (120) months.
ARTICLE III
BENEFITS ON TERMINATION OF EMPLOYMENT
     3.1 In the event the services of Director are terminated prior to his
Normal Retirement Age for any reason (including death or disability), except if
the termination is due to the Director’s fraud or dishonesty (whether or not
directed toward the Bank), he shall be entitled to receive a pension in an
amount equal to his Accrued Retirement Benefit as of the date of termination of
his services on the Board. The pension shall be paid to the Director in equal
monthly payments over a period of one hundred twenty (120) months, commencing on
his Normal Retirement Date. (For the purpose of computing the Director’s Normal
Retirement Date it shall be

 



--------------------------------------------------------------------------------



 



assumed he continues to serve on the Board until he attains his Normal
Retirement Age.) However, the Director may elect to commence receipt of the
benefit provided by this article III at any time prior to his Normal retirement
Date after satisfying the requirements of this Article III, but in such event,
the benefit to which the Director is entitled shall be the Actuarial Equivalent
of his Accrued retirement Benefit. The election shall be effective only if
approved by the Board, except that Board approval shall not be required if a
Director terminates his service on the Board at or after attaining age 72.
ARTICLE IV
DEATH BENEFIT
     If the Director dies after his pension commences but prior to receiving one
hundred twenty (120) monthly payments, the beneficiary named by the Director or,
if the Director fails to name a beneficiary or if the named beneficiary
predeceases the Director, his surviving spouse (or if the spouse predeceases the
Director, his estate) shall receive monthly payments in an amount equal to the
portion of the benefit not received by the Director during his life, for the
remainder of the one hundred twenty (120) month period.
ARTICLE V
CLAIMS PROCEDURE
5.1 A Director or his beneficiary may submit a claim for benefits to the Board
of Directors in writing in such form as is permitted by the Board of Directors.
A Director or his beneficiary shall have no right to seek review of a denial of
benefits, or to bring any action in any court to enforce a claim for benefits
prior to his filing a claim for benefits and exhausting his rights to review
under Sections 5.1, 5.2 and 5.3. When a claim for benefits has been filed
properly, such claim for benefits shall be evaluated and the claimant shall be
notified of the approval or the denial within ninety (90) days after the receipt
of such claim unless special circumstances require an extension of time for
processing the claim. If such an extension of time for processing is required,
written notice of the extension shall be furnished to the claimant prior to the
termination of the initial ninety (90) day period which shall specify the
special circumstances requiring an extension and the date by which a final
decision will be reached (which date shall not be later than one hundred and
eighty (180) days after the date on which the claim was filed). A claimant shall
be given a written notice in which the claimant shall be advised as to whether
the claim is granted or denied, in whole or in part. If the claim is denied, in
whole or in part, the claimant shall be given written notice which shall contain
(a) the specific reasons for the denial, (b) references to pertinent Plan
provisions upon which the denial is based, (c) a description of any additional
material on information necessary to perfect the claim and an explanation of why
such material or information is necessary, and (d) the claimant’s rights to seek
review of the denial.
5.2 If a claim is denied, in whole or in part, the claimant shall have the right
to request that the Board review the denial, provided that the claimant files a
written request for review with the Board of Directors within sixty (60) days
after the date on which the claimant received written notification of the
denial. A claimant (or his duly authorized representative) may review pertinent
documents and submit issues and comments in writing to the Board. Within sixty
(60) days after the request for review is received, the review shall be made and
the claimant shall be advised in writing of the decision on review, unless
special circumstances require an extension of time for processing the review, in
which case the claimant shall be given a written notification within such
initial sixty (60) day period specifying the reasons for the extension and when
such review shall be completed (provided that such review shall be completed
within one hundred and twenty (120) days after the date on which the request for
the review was filed). The decision on review shall be forwarded to the claimant
in writing and shall include specific reasons for the decision and references to
the Plan provisions upon which the decision is based. A decision on review shall
be final and binding on all persons for all purposes.
5.3 If a claimant shall fail to file request for review in accordance with the
procedures herein outlined, such claimant shall have no rights to review and
shall have no rights to review and shall have no right to bring action in any
court and the denial of the claim shall become final and binding on all persons
for all purposes.
ARTICLE VI
NO PROHIBITION AGAINST OR RIGHT UPON FUNDING
Should the Bank elect to acquire any insurance or annuity contract or other
investment or to establish reserves in connection with the liabilities assumed
by it under the Plan, it is expressly understood and agreed that the Director
shall not have any right with respect to, or claim against, such assets nor
shall any such acquisition or reserve be construed to create a trust of any kind
or a fiduciary relationship between the Bank and the Directors, their
beneficiaries or any other person. Any such assets and reserves shall be and
remain a part of the general, unpledged, unrestricted assets of the Bank,
subject to the claims of its general creditors. Each Director and his
beneficiaries shall be required to look solely to the provisions of the Plan and
to Bank itself for enforcement of any and all benefits due under the Plan and to
the extent any such person acquires a right to receive payment under Plan, such
right shall be no greater than the right of any unsecured general creditor of
the Bank. The Bank shall be designated owner and beneficiary of any insurance
contract or investment acquired or reserve established in connection with its
obligations under the Plan.
ARTICLE VII

 



--------------------------------------------------------------------------------



 



GENERAL PROVISIONS
7.1 No benefit or payment under this Plan shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment pledge, encumbrance or
charge, whether voluntary or involuntary, and no attempt so to anticipate,
alienate, sell, transfer, assign, pledge, encumber or charge the same shall be
valid, nor shall any such benefit or payment be in any way liable for or subject
to the debts, contracts, liabilities, engagements or torts of any person
entitled to such benefit or payment, except to such extent as may be required by
law. If any person entitled to a benefit or payment under the Plan becomes
bankrupt or attempts to anticipate, alienate, sell, transfer, assign, pledge,
encumber or charge any benefit or payment under the Plan, in whole or in part;
or if any attempt is made to subject any such benefit or payment, in whole or in
part, to the debts, contracts, liabilities, engagements or torts of the person
entitled to any such benefit or payment, then such benefit or payment shall
cease and terminate with respect to such person, and the Bank in such case shall
hold or apply the same or any part thereof for the benefit of any dependent,
relative or beneficiary of such person, in such manner and proportion as the
Bank may deem proper.
7.2 The establishment of the Plan shall not be construed to confer upon any
Director the legal right to be continue to service on the Board, or give a
Director or any beneficiary, or any other person, any right to any payment
whatsoever, except to the extent of the benefits provided for hereunder. Each
Director shall remain subject to removal to the same extent as if the Plan had
never been adopted.
7.3 If the Bank determines that any person to whom a benefit is payable under
the Plan is incompetent by reason of age or physical or mental disability, the
Bank shall have the power to cause the payments becoming due to such person to
be made to another for his benefit without responsibility of the Bank to see to
the application of such payments. Any payment made pursuant to such power shall,
as to such payment, operate as a complete discharge of the Bank.
7.4 With the approval of the Board, the payment of any benefit under the Plan
may be anticipated by the purchase of a paid up life annuity or insurance
contract issued by a legal reserve life insurance company licensed to do
business in Pennsylvania.
7.5 The benefits of each Director or any other person hereunder shall be in
addition to any benefits paid or payable to or on account of the Director or
such other person under any other pension, disability, equity, annuity, profit
sharing or other retirement plan or policy whatsoever.
7.6 No liability shall attach to or be incurred by any officer or director of
the Bank under or by reason of the terms, conditions and provisions contained in
the Plan, or for the acts or decisions taken or made thereunder, or both, such
liability, if any, is expressly waived and released by each Director and by any
and all persons claiming under or through any director or any other person.
7.7 All questions of interpretation, construction, or application arising under
the Plan shall be decided by the Board, whose decision shall be final and
conclusive upon all persons. The Board shall also have the sole authority to
modify, amend or terminate the Plan; provided, however, that no amendment or
termination of the Plan shall reduce, alter or impair, without the consent of a
Director, the right to any benefit to which a Director would be entitled to
under the Plan immediately before the effective date of such modification or
termination. Should this Plan be terminated or amended, each Director shall
receive written notice of when such termination shall be effective.
7.8 The Plan shall be construed and administered under the laws of the
Commonwealth of Pennsylvania, unless superseded by the laws of the United States
of America.
7.9 If any provision of this Plan is held invalid or unenforceable, its
invalidity or unenforceability shall not affect any other provisions of the
Plan, and the Plan shall be construed and enforced as if such provision had not
been included therein.
7.10 The Article headings contained herein are inserted only as a matter of
convenience and for reference and do not enlarge or describe the scope, intent
or construction of the Plan. Pronouns used herein shall be deemed to be
masculine, feminine, singular or plural, as their context may require.
IN WITNESS WHEREOF, the Bank has caused this Plan to be executed this 23rd day
of December 1988.

          ATTEST: Juniata Valley Bank
        By:           Secretary President               

 